COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  RAUL LOPEZ,                                   §               No. 08-17-00240-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                 34thDistrict Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20140D06162)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until March 3, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before March 3, 2019.


              IT IS SO ORDERED this 17th day of January, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.